Exhibit 10.1

 

AMENDMENT NO. 3

TO THE

ALLIED MOTION TECHNOLOGIES INC.

YEAR 2000 STOCK INCENTIVE PLAN

 

THIS AMENDMENT is made by Allied Motion Technologies Inc., a Colorado
corporation (the “Corporation”).

 

WHEREAS, the Corporation entered into and executed the Allied Motion
Technologies Inc. Year 2000 Stock Incentive Plan (the “Plan”); and

 

WHEREAS, Section 9.1 of the Plan provides that “The Board may at any time
terminate, and from time-to-time may amend or modify, the Plan…”; and

 

WHEREAS, the Corporation desires to amend the Plan.

 

NOW THEREFORE, the Corporation hereby amends the Plan as follows:

 

1.             Section 4.1(b) hereby is amended to read as follows (underlined
language added or changed):

 


(B)           THE MAXIMUM NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED IN
CONJUNCTION WITH RESTRICTED STOCK AWARDS GRANTED PURSUANT TO SECTION 7 SHALL
EQUAL 500,000 SHARES.


 

2.             Except as provided above, the Corporation hereby reaffirms and
readopts each and every other provision of the Plan, to the extent not
inconsistent with this amendment.

 

3.             The effective date of this amendment shall be March 1, 2010, and
this amendment shall apply to all currently outstanding stock award agreements
and all future stock awards granted under the Plan.

 

IN WITNESS WHEREOF, the undersigned officer of the Corporation, having been duly
authorized by the Board of Directors of the Corporation, has signed this
amendment effective as of the date set forth above.

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

By:

/s/ Susan M. Chiarmonte

 

Title:

VP, Secretary, Treasurer

 

--------------------------------------------------------------------------------